DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Claims 1-17 are given the benefit of U.S. Provisional Application No. 61/970,054, filed 25 March 2014 as well as U.S. Application No. 14/668,518, filed 25 March 2015.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application makes reference to or appears to claim subject matter disclosed in Application No. 14/668,518, filed 25 March 2015. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.


The instant application states it is a DIV of U.S. Application No. 14/668,518, however the restriction requirement for species in Application No. 14/668,518 stated in the Office action mailed 22 September 2017 was withdrawn in the Office action mailed 25 January 2018 and all claims were examined. Consequently the instant application was not filed as a requirement of a restriction requirement of the Office and is not a divisional application. The applicants are required to file a corrected Application Data Sheet stating the correct relationship of the instant application to parent Application No. 14/668,518 as a continuation (CON) (see MPEP 601.05(a)). In addition a corresponding amendment to the first sentence of the instant specification correcting the relationship should be provided by the applicants.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 March 2019, 22 October 2019, 11 November 2019, 12 November 2019, 27 January 2020, 13 May 2020, 15 July 2020, and 
Drawings
The drawings filed on 17 December 2018 are objected to because Figures 3-1, 3-2, 3-3, and 3-4 are not numbered with a number and a capital letter as required by 37 CFR 1.84(u).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Relevant prior art is Gardner et al. (Molecular Cancer vol. 8, pages 295-308 (2010)), and Wang et al. (Molecular and Cellular Biology vol. 31, pages 3670-3680 (2011)).
Gardner et al. reviews the effect on nonsense mutations on RNA decay rates and its relationship to tumorigenesis.

Claim 1 recites the phrases “DNA sequence data that is representative of a mutation” and “RNA sequence data that is representative of the mutation.” The phrases have been interpreted as data that shows a mutation.
Claims 1, 2, 8, and 16 recite the phrase “sequence analysis engine.” The phrase has been interpreted to be a computer that analyzes sequence data, as discussed in the specification at paragraphs 30-32.
Claim 3 recites the phrase “differential sequence objects.” The phrase has been interpreted to include an embodiment of a transcriptome data set and a genomic data set as discussed in the specification at paragraph 9.
Claim 7 recites the phrase “the genomic data set is patient specific” which has been interpreted to mean a genomic data set of the patient’s genome.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites in lines 3-4 the phrase “the identified expression level is above expression level” and should be amended to recite “the identified expression level is above the expression level” (emphasis added).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the omics record" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation of updating an omics record with a conditional determination that the mutation is a nonsense mutation and a conditional determination that the expression level is above the expression level relative to normal tissue. Independent claim 1, from which claim 16 directly depends, requires that the mutation is a nonsense mutation and further requires that the expression level is above the expression level relative to normal tissue, and therefore independent claim 1 is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 3, 5, and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recites the genomic data set and the transcriptomic data set that are differential sequence objects. The data sets are limited to be the genomic data set and transcriptomic data set of independent claim 1. Independent claim 1 limits the data sets to be from the same diseased tissue of the patient and therefore the two data sets are inherently differential sequence objects, as discussed in the specification at paragraph 9, as discussed in the claim interpretation section above.
Claim 5 recites the mutation of claim 1 that is in the same position in the genomic data set and the transcriptomic data set. Independent claim 1 limits the two data sets to represent the same mutation which are inherently at the same position.
Claim 7 recites the gene in the genomic data set is patient specific. As discussed in the claim interpretation section above patient specific is interpreted to mean a genomic data set of the patient’s genome, and therefore any gene in the genomic data set is inherently patient specific.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 and dependent claims 3, 5, and 7 recite a computer-mediated process of analyzing a genomic data set comprising a mutation of a tumor-associated gene in a diseased tissue of a patient and a transcriptomic data set comprising the mutation in the tumor-associated gene in the diseased tissue of the patient, associating the two data sets using the mutation, identifying the mutation as a nonsense mutation, and identifying the expression of the gene comprising the nonsense mutation as being higher than the normal tissue of the patient which, but for the limitation of using a generic computer, recites the mental process grouping of abstract ideas.
Dependent claim 2 further recites an embodiment of a mental process of generating the genomic and transcriptomic data sets from a sequence database. Dependent claim 4 further recites a mental process of considering data from a diseased tissue that is a cancerous tissue. Dependent claim 6 further recites a mental process of considering data in the transcriptomic data set from cDNA or polyA+ RNA. Dependent claim 8 further recites a mental process of identifying a position of the mutation in the gene. Dependent claim 9 further recites a mental process of considering data of a mutation in the 3’ end of the gene. Dependent claim 10 further recites a mental process of considering data of a mutation within the last two exons of the gene. 
This judicial exception is not integrated into a practical application because the additional element of inputting data in claim 1 is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element of a computer in claims 1 and 2 does not improve the functioning of a genic computer and does not integrate the recited judicial exception into a practical application. The additional element of treating a patient having the tumor in claim 1 is not a particular therapy and recites all applications of the judicial exception (see MPEP 2106.04(d)(2), and consequently does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of inputting data in claim 1 and the additional element of a computer in claims 1 and 2 are conventional computer components and processes.

These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
	The additional element of treating a patient having the tumor with a mutation in claim 1 is conventional. Evidence for the conventionality of treating a patient with a tumor with a mutation is shown in Gardner et al. (Molecular Cancer vol. 8, pages 295-308 (2010)), Wang et al. (Molecular and Cellular Biology vol. 31, pages 3670-3680 (2011)), and Siegel et al. (CA Cancer Journal for Clinicians vol. 62, pages 220-241 (2012)).
	Gardner et al. reviews the effect on nonsense mutations on RNA decay rates and its relationship to tumorigenesis. Gardner et al. shows in the second column of page 299 that nonsense mediated decay (NMD) can result in upregulated transcripts if Upf1/Rent1 is downregulated. On pages 302-303 Gardner et al. discusses NMD regulation in tumor microenvironments and states that NMD can be suppressed in tumors.
	Wang et al. shows that NMD can be inhibited in tumor microenvironments in the abstract and page 3673-3678. Wang et al. suggests therapy to block NMD inhibition in tumor microenvironments on page 3679, column 2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 13,and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,192,027. Although the claims at issue are not identical, they are not patentably distinct from each other because issued claims 1 and 8 are a species of instant claims 1 and 16 regarding a mutation being present at the 3’ terminal portion of the gene.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631